Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-2, 5, 7-10, 14-15 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A lightning rod for protecting an antenna system, wherein the lightning rod comprises: the sections of the plurality of sections are inductively coupled by inductive coupling elements, respectively, and wherein each of the inductive coupling elements has a dimension that is less than one half of a dimension of each of the plurality of sections, or the inductive coupling elements include air coils as recited in claim 1.
A lightning rod for protecting an antenna system, wherein the lightning rod comprises: the sections of the plurality of sections are inductively coupled by inductive coupling elements, respectively, and wherein consecutive sections of the plurality of sections are directly connected by a respective one of the inductive coupling elements, or a number of sections of the plurality of sections is at least N, and wherein a number of the inductive coupling elements is at least N-1, where N is a natural number greater than 3 as recited in claim 14.
A lightning rod for protecting an antenna system, wherein the lightning rod comprises: the sections of the plurality of sections are inductively coupled by inductive coupling elements, respectively, and wherein the inductive coupling elements are coils with respective damping elements, or the lightning rod has a metallic rod, and wherein consecutive sections of the plurality of sections are inductively coupled by a ferrite arranged around the metallic rod between the consecutive sections of the plurality of sections as recited in claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836